

114 HR 5911 IH: Countering Violent Extremism Task Force Oversight Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5911IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Young of Indiana (for himself, Mr. Delaney, and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Homeland Security and Attorney General to submit a report on the
			 Countering Violent Extremism Task Force, and for other purposes.
	
 1.Short titleThis Act may be cited as the Countering Violent Extremism Task Force Oversight Act. 2.Report on countering violent extremism task force (a)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary of Homeland Security and the Attorney General shall jointly submit to the appropriate congressional committees a report on the Countering Violent Extremism Task Force.
 (b)ContentsEach report required under subsection (a) shall include an examination of the following: (1)How the Countering Violent Extremism Task Force plans and coordinates countering violent extremism programs of the Federal Government.
 (2)How the Countering Violent Extremism Task Force evaluates the effectiveness of countering violent extremism programs of the Federal Government.
 (3)How the Countering Violent Extremism Task Force plans and coordinates Federal programs to combat violent extremism that specifically address and counter the threat of radicalization of United States citizens or lawful permanent residents by foreign terrorists or foreign terrorist organizations (designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)) through the Internet, social media, or other platforms.
 (4)How the Countering Violent Extremism Task Force plans and coordinates countering violent extremism programs of the Federal Government that specifically address and counter the threat of lone wolf acts of terrorism conducted by United States citizens or lawful permanent residents who have been radicalized.
 (5)The levels of funding, personnel, and department or agency resources that are devoted to the Countering Violent Extremism Task Force.
 (6)Problems and difficulties associated with the development, implementation, and coordination of countering violent extremism programs of the Federal Government.
 (7)A comparison of the Countering Violent Extremism Task Force with similar organizations and programs employed by United States allies and partners.
 (8)Proposed policy recommendations for developing coordinated, coherent, cohesive whole-government countering violent extremism programs of the Federal Government.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form but may include a classified annex if the Secretary of Homeland Security and Attorney General determine that such is appropriate.
 (d)Classified briefingsThe Secretary of Homeland Security and the Attorney General may provide to the appropriate congressional committees classified briefings on the contents of the report required under subsection (a).
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)in the House of Representatives—
 (A)the Permanent Select Committee on Intelligence; (B)the Committee on Foreign Affairs;
 (C)the Committee on Homeland Security; and (D)the Committee on the Judiciary; and
 (2)in the Senate— (A)the Select Committee on Intelligence;
 (B)the Committee on Foreign Relations; (C)the Committee on Homeland Security and Governmental Affairs; and
 (D)the Committee on the Judiciary. 